UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K T ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 or £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 001-34546 CHINA XD PLASTICS COMPANY LIMITED (Exact name of registrant as specified in its charter) Nevada 04-3836208 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) No. 9 Dalian North Road, Haping Road Centralized Industrial Park, Harbin Development Zone, Heilongjiang Province, P. R. China (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (86) 451-8434-6600 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, $0.0001 NASDAQ Global Market Securities registered pursuant to Section 12(g) of the Act:None Indicate by checkmark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes £ NoT Indicate by checkmark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act.Yes £ No T Indicate by checkmark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes T No£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes T No£ Indicate by checkmark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.£ Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £ Accelerated filer£ Non-accelerated filer £ (Do not check if a smaller reporting company) Smaller reporting company T Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes £No T The aggregate market value of the voting and non-voting common equity held by non-affiliates as of June 30, 2011 was approximately $63,398,613. As of March 20, 2012, there were 47,527,367 shares of the issuer’s common stock outstanding. Documents incorporated by reference: None. CHINA XD PLASTICS COMPANY LIMITED FORM 10-K ANNUAL REPORT FOR THE FISCAL YEAR ENDED DECEMBER 31, 2011 Table of Contents PART I 1 Item 1 Business 1 Item 1A Risk Factors 22 Item 1B Unresolved Staff Comments 34 Item 2 Properties 34 Item 3 Legal Proceedings 35 Item 4 MineSafety Disclosures 35 PART II 36 Item 5 Market For Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 36 Item 6 Selected Financial Data 37 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 38 Item 7A Quantitative and Qualitative Disclosures About Market Risk 49 Item 8 Financial Statements and Supplementary Data 50 Item 9 Changes In and Disagreements with Accountants on Accounting and Financial Disclosure 50 Item 9A Controls and Procedures 50 Item 9B Other Information 51 PART III 52 Item 10 Directors, Executive Officers and Corporate Governance 52 Item 11 Executive Compensation 61 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 70 Item 13 Certain Relationships and Related Transactions and Director Independence 71 Item 14 Principal Accountant Fees and Services 73 PART IV 74 Item 15 Exhibits, Financial Statement Schedules 74 Financial Statements Index to Consolidated Financial Statements F-1 Reports of Independent Registered Public Accounting Firms F-2 Consolidated Balance Sheets F-4 Consolidated Statements ofComprehensive Income F-5 Consolidated Statements of Changes in Equity F-6 Consolidated Statements of Cash Flows F-7 Notes to Consolidated Financial Statements F-9 i PART I ITEM 1. BUSINESS. Our Business China XD Plastics Company Limited (“China XD”, “we”, and the “Company”, and “us” or “our” shall be interpreted accordingly) is one of leading specialty chemical companies engaged in the research, development, manufacture and sale of modified plastics primarily for automotive applications in China. Through our wholly-owned subsidiary Harbin Xinda Macromolecule Material Co., Ltd. (“Harbin Xinda”), we manufacture and sell modified plastics, primarily for use in the fabrication of automobile parts and components. We develop our products using our proprietary technology through our wholly-owned research laboratory, Harbin Xinda Macromolecule Material Research Center Co., Ltd. (“Xinda Macromolecule Research Center”). Xinda Macromolecule Research Center,is a professional macromolecular material research and development institution and has received 211 certifications from manufacturers in the automobile industry as of December 31, 2011. We are the only Company certified as a National Enterprise Technology Center in modified plastics industry in HeilongjiangProvince.Our Research and Development (“R&D”) team consists of 94 professionals and 11 consultants, including two consultants who are members of Chinese Academy of Engineering, and one consultant who is the former chief scientist of Specialty Plastics Engineering Institute of Jilin University. As a result of the combination of our academic and technological expertise, we have a portfolio of 26 patents, two of which we have obtained the patent rights and the remaining 24 of which we have applications pending in China as of December 31, 2011. Modified plastic is produced by changing the physical and/or chemical characteristics of ordinary resin materials. In order for plastics to be used to produce automobile parts and components, they must satisfy certain physical criteria in terms of mechanical functionality, stability under light and heat, durability, flame resistance, and environmental friendliness. Our unique proprietary formulas and processing techniques enable us to produce low-cost high-quality modified plastic materials, which have been certified by many of the major domestic and international automobile manufacturers in China. In addition, we also provide specially engineered plastics and environment-friendly plastics for use in oilfield equipment, mining equipment, vessel propulsion systems and power station equipments. China XD’s primary end-market is the Chinese automotive industry that has been rapidly growing for the past few years where our modified plastics are used by our customers to fabricate the following auto components: exteriors (automobile bumpers, rearview and sideview mirrors, license plate parts), interiors (door panels, dashboard, steering wheel, glove compartment and safety belt components), and functional components (air conditioner casing, heating and ventilation casing, engine covers, and air ducts). Our specialized plastics are utilized in more than 23 automobile brands manufactured in China, including leading brands such as AUDI, BMW, Toyota, Buick, Mazda, Volkswagen, Cherry, Geely, and Hafei new energy vehicles. As of December 31, 2011, 211 of Harbin Xinda’s automotive-specific modified plastic products have been certified by one or more of the automobile manufacturers in China and are in commercial production. As of December 31, 2011, 75 of our products had been in the process of product certification by automobile manufacturers. We operate three manufacturing bases in Harbin, Heilongjiang in the People’s Republic of China (“PRC”). As of December 31, 2011, we had approximately 165,000 metric tons of annual production capacity across 38 automatic production lines utilizing German twin-screw extruding systems, automatic weighing systems and Taiwan conveyer systems. In December 2011, we successfully launched our third production base in Harbin which has 90,000 metric tons of annual production capacity across 20 new production lines installed in two completed factories. In addition, there are three additional factories which are currently in construction in our third production base and expected to be completed in the second half of 2012 and which could support our production capacity expansion beyond 2012. 1 Our History China XD, formerly known as NB Payphones Ltd. and NB Telecom, Inc., was originally incorporated under the laws of the state of Pennsylvania on November 16, 1999. On December 27, 2005, we migrated to the state of Nevada. On December 24, 2008, we acquired Favor Sea Limited (“Favor Sea BVI”), a British Virgin Islands corporation, which is the holding company for Harbin Xinda and Harbin Xinda’s wholly-owned subsidiary, Harbin Xinda Macromolecule Material Research Institute (“Research Institute”). Harbin Xinda is a high-tech manufacturer and developer of modified plastics, which was established in September 2004 under the laws of the PRC. In December 2010, our management determined that the Research Institute could not meet the Company’s development needs, including meeting the criteria to be a National Enterprise Technology Center. As a result, the Research Institute was deregistered. On June 11, 2010, Harbin Xinda established Harbin Xinda Macromolecule Material Engineering Center Co., Ltd. (“Xinda Engineering Center”) to focus on research and development of high-end products such as engineering plastics, modified PA, alloy plastics and modified ABS. On October 14, 2010, Harbin Xinda established Heilongjiang Xinda Software Development Company Limited (“Xinda Software”) to develop software applications that provide certain standard and programmable technical services remotely. On December 10, 2010, Harbin Xinda established Xinda Macromolecule Research Center to focus on research and development of products such as modified PP and environment-friendly modified plastics. On March 31, 2011, Harbin Xinda established a wholly-owned subsidiary, Harbin Xinda Macromolecule Material Testing Technical Co., Ltd. (“Testing Technical”), to develop a nationally recognized testing laboratory and provide testing services of macromolecule materials, engineering plastics and other products. In response to our rapid business expansion and in order to be eligible for tax relief for certain regions in China, we developed a group restructuring plan to re-calibrate our organization in late 2011. From August to December of 2011, Harbin Xinda established (i) Harbin Meiyuan Enterprise Management Service Company Limited. (“Meiyuan Service”) in Harbin to provide all year round training to both our existing and new employees, accommodate our customers and business partners as well as host industry conferences; and (ii) Heilongjiang Xinda Enterprise Group Technology CenterCompany Limited (“Xinda Group Technology Center”) in Harbin to focus on long-term research and development projects. Heilongjiang Xinda Enterprise Group Company Limited. (“Xinda Group”), a wholly-owned subsidiary of HK Engineering Plastics Company Limitedand the proposed direct parent company of all of our PRC-based operating subsidiaries after the group restructuring was established in December 2011. Harbin Xinda Plastics Material Research Center Company Limited (“Xinda Material Research Center”) was established in December 2011 to focus on research and development of products close to commercialization phase. Three companies, Haikou Xinda Plastics New Materials Company Limited. (“Haikou New Materials”), Haikou Xinda Plastics New Materials Enterprise Technical Center Company Limited (“Haikou Technical Center”), and Haikou Xinda Software Development Company Limited (“Haikou Software”) were established in December 2011 and are based in Haikou, the capital of Hainan province in the PRC. Part of the restructuring plan is for Harbin Xinda to transfer its ownership of subsidiaries to Xinda Group.As of December 31, 2011, we have completed internal transfer of three subsidiaries to Xinda Group: Xinda Software, Xinda Group Technology Center and Testing Technical as shown in the organization chart below.Harbin Xinda will be deregistered and merged into Xinda Group.In addition, Xinda Engineering Center and Xinda Macromolecule Research Center shown in the organization chart as of December 31, 2011 will be deregistered and their functions including research and development will be carried out by Xinda Group Technology Center and Xinda Material Research Center.Meiyuan Service will change its name to Heilongjiang Xinda Enterprise Group Meiyuan Training Center Co. Ltd. (“Meiyuan Training”) to better reflect its nature of operation upon completion of the restructuring. Two new subsidiaries, Harbin Xinda Plastics Composite Material Company Limited (“Xinda Composite”) and Harbin Xinda Plastics New Material Company Limited (“Harbin New Material”) are planned to be established before the completion of the restructuring. Our restructuring is expected to be completed by the end of 2012. 2 Corporate StructureThe corporate structure of the Company as of December 31, 2011 is as follows: 3 The planned corporate structure of the Company after the restructuring is as follows: 4 Our Industry According to a research report prepared exclusively for the Company and issued by Frost & Sullivan in January 2012, China consumed approximately 12.7 million Metric Ton (“MT”) of modified plastic products in 2010, representing an increase of 35.9% compared to 2009. With China being the world’s leading manufacturing center and with rising domestic personal consumption, we believe that demand for modified plastics from China will continue to increase in the foreseeable future. As shown in Figure 1, the market demand for modified plastics will reach 13.1 million MT in 2011 and 18.5 million MT in 2015, representing compound annual growth rates (“CAGR”) of 7.8% and 11.9% by sales volume and revenue from 2010 to 2015. Currently, demand for our products is primarily driven by the Chinese automotive industry. The use of modified plastics in the auto industry started in the 1950s. In order for plastics to be used in automobile parts and components, they must satisfy specific physical criteria in terms of mechanical functionality, stability under light and heat, durability, flame resistance, and environmental friendliness. Modified plastics are usually found in interior materials, door panels, dashboards, mud flaps, chassis, bumpers, oil tanks, gas valves, grilles, unit heater shells, air conditioner shells, heat dissipating grids, wheel covers, and other components. Figure 1: Analysis of Chinese Modified Plastics Market: Sales Volume and Revenue (China), 2005-2015E Source: Frost & Sullivan According to Frost & Sullivan’s report, the Chinese automotive modified plastics market has experienced rapid development from 2005 to 2010, with more than a six-fold growth in terms of revenue and more than a four-fold increase in terms of sales volume during this period. The market demand is projected to reach 2.1 million MT in 2011. As illustrated in Figure 2, the Chinese automotive modified plastics market is expected to sustain rapid increase in terms of revenue and sales volume, with CAGR of 18.8% and 14.2% from 2010 to 2015, respectively. Approximately 51% of the automotive modified plastic consumed in 2010 was imported from outside of the PRC or manufactured by multinational and joint venture companies. We believe that the demand for automotive modified plastic in China will grow continuously due to the fast growing Chinese automotive market, increasing use per unit of plastic content in automobiles and favorable government incentives and regulations. Moreover, domestic producers will likely gain larger market share from imports as they are able to manufacture products with comparable quality at highly competitive prices and close proximity to their customers. We believe that the following are the key drivers for the automotive modified plastic industry in China. 5 Figure 2: Analysis of Chinese Automotive Modified Plastics Market: Sales Volume and Revenue (China), 2005-2015E Source: Frost & Sullivan Continual Growth in Chinese Auto Demand According to the statistics by the China Association of Automobile Manufacturers (“CAAM”) in 2011, China’s production volume of automobiles increased from 5.7 million units in 2005 to 18.4 million units in 2011 as shown in Figure 3 below. The market is expected to sustain the growth with a CAGR of 5.9% from 2010 to 2015, reaching 24.3 million units in 2015. China has exceeded the United States to become the world’s largest auto market as measured by the number of automobiles sold. We believe the growth momentum in China’s auto sales will remain strong over the next five years. The automotive industry in China is still in its infancy with passenger car ownership of 28 vehicles per 1,000 inhabitants in 2009, which is significantly below the developed countries’ average of 445 and global average of 132 according to the Economist Intelligence Unit. Figure 3: Overview of Chinese Marco Economy: Growth of Automotive Production (China), 2005-2015E Source: China Association of Automobile Manufacturers, OICA, Frost & Sullivan According to the National Bureau of Statistics, the total number of Chinese automobile parts has experienced a rapid growth because of the economic development and the incentive policies issued by the government. The number maintained a booming trend from 31.8 million units in 2005 to 78.0 million units in 2010, and is forecasted to hit a record of 93.4 million units in 2011 and 192 million units by 2015, with a CAGR of 19.8% between 2010 and 2015 as shown in Figure 4. 6 Figure 4: Overview of Chinese Macro Economy: Growth of Automotive Parts, 2005-2015E Source: National Bureau of Statistics Rising personal income in China is one of the key drivers for the rapid growth of the Chinese automobile industry. As shown in Figure 5, China has shown strong economic growth with its GDP increasing from approximately RMB 18,493.7 billion in 2005 to RMB 47,156.4 billion in 2011, and is expected to sustain the steady growth from 2012 to 2015. Per Capita Consumption Expenditure of Urban Household also shows an optimistic picture with a total nominal increase of 69.6% between 2005 and 2010, and is forecasted to reach RMB 22,551.6 by the end of 2015. Moreover, cars have become more affordable in China as local or joint venture automobile manufacturers continuously expand their production to achieve economies of scale to lower production cost and source cheaper auto parts locally. Growing income and decreasing vehicle prices will continually make car ownership more affordable for China’s rising middle class. Figure 5: Overview of Chinese Macro Economy: Growth of Nominal GDP and Per Capita Consumption Expenditure of Urban Household (China), 2005-2015E Source: National Bureau of Statistics, International Monetary Fund, and Frost & Sullivan 7 Benefit and Increasing Use of Plastic in Automobiles (1) Cost Reduction: The primary demand driver for modified automotive plastics arises out of the cost-reduction characteristics evidenced by the plastics material inclusion in the automobile manufacturing process. Modified plastics can deliver the same performance as metallic materials at approximately a tenth of the cost. In addition, modified plastics can substitute some kinds of more expensive engineering plastics. This benefit of modified plastics will become more significant with the increased competition in automobile manufacturing industry to increase efficiencies and lower the cost. (2) Vehicle Emissions Reduction: Plastic components impact fuel efficiency by saving approximately 2.5 liters of fuel per kilograms (“kg”) used (equivalent to 6kg of CO2 emissions) over the lifetime of the vehicle. Automobile manufacturers have been reducing vehicle weights in an attempt to reduce emissions and increase efficiencies. Modified plastics reduce the weight of components by 40% compared with traditional metallic materials. (3) Performance and Safety Improvement: The development of advanced plastics applications lead to the improvement in performance through reducing the number and weight of the vehicle parts, thus the fuel consumption per vehicle drops significantly. In addition, the lower net weight of the vehicles improves handling performance and thereby, eliminates the likelihood of losing control in case of emergency stops. The involvement of modified plastics in automotive applications results in significant improvement of the safety features of the vehicle parts, like seat belts, air bags, and air bag containers in the recent years. (4) New Applications: Plastics reduce the number of the required parts used in automobile manufacturing and introduce new design possibilities. Conventional materials struggle to compete against this open innovation platform associated with the plastics industry. In addition, the performance benefits associated with plastic materials continue to create a competitive advantage for the plastics industry. (5) Increasing Use of Plastics per Vehicle: Weight of modified plastics per vehicle in China continually increased from 2005 to 2010, and is forecasted to reach 152.0 kg by the end of 2015, with a growth rate of 45.5% as shown in Figure 6. Although the weight of modified plastics per vehicle in China will still be less than that in North America and Europe, the highest growth rate indicates the huge potential for market growth. In 2010, plastic use in China is estimated to be about 104.5 kg per vehicle, representing 8% of the vehicle weight, whereas models imported from Europe contain on average as much as 190.0 kg per vehicle, or 15% of the vehicle weight. In addition, the Chinese government’s goals regarding electric and hybrid vehicles may also push the market further as weight concerns are more important for these vehicles than for traditional passenger cars. 8 Figure 6: Comparison of Weight of Modified Plastics per Vehicle in (China, North America, and Europe), 2005, 2010, 2015E Source: Frost & Sullivan, American Chemistry Council’s Plastics Industry Producers' Statistics Group Increasing Substitution of Imports Though China’s automotive plastic market has been dominated by foreign or joint venture (“JV”) companies, Chinese suppliers are continually gaining market share. It is estimated that automotive plastics imported and manufactured by multinational and JV companies accounted for 51.0% of the total China automotive plastic supply in 2010, decreasing from 65.0% in 2005 according to a report by Frost & Sullivan. Compared to foreign competitors including JV companies, local manufacturers can largely benefit from the lower cost and geographical convenience in China and their product sales can be customized with time-efficient after sales services and technical supports. As the local production capacity of both domestic and foreign companies has been expanding, share of imports is expected to decrease to 10.0% and that of multiple national companies (the “MNC”) and JV companies is expected to decrease to 25% by the end of 2015, while the share of domestic manufacturers is forecast to rise to 65.0% in 2015 as they expand at a greater rate than MNC and JV in China. The financial crisis beginning in 2008 and the European debt crisis beginning in 2011 forced global automakers and suppliers to concentrate on their cost structure and pricing mechanisms.Many automakers accelerated cost reduction initiatives.Moving manufacturing operations to and sourcing raw materials from low cost regions have emerged as key measures to save costs. With its huge consumer market, low labor costs and high-quality manufacturing and logistics infrastructure, China is a location favored by global auto and component makers who source parts and components not only for their local operations in China but also for their global operations. As a result, we believe that China’s local plastic suppliers will benefit from such global outsourcing trends and increasingly become a good substitute for expensive imported plastic products.JV manufacturers based in China in automotive plastics sector have been slow to invest and expand in China. Favorable National Government Policies In the past decade, the Chinese government has adopted a number of policies and initiatives intended to encourage the development of the Chinese modified plastics industry and stimulate the growth of the Chinese automobile industry. 9 Since 2000, modified plastics, including engineering plastics, have been categorized as a prioritized industrialization area by a series of government guidelines or development plans. Some of these policies include: ● It was stated in the “Outline of China’s Twelfth Five-year Plan (2011)” that new functional materials, advanced structural materials, common base materials, fiber of high performance and its compounded material are key development directions of new material industry. ● It was stated in the “Catalogue for Guidance on Adjustment of Industrial Structure (2011)” promulgated by the National Development and Reform Commission on March 27, 2011, that the country is currently promoting the development of production equipment of polycarbonate by the use of non-phosgene method, with annual output of 60000t/year and above, production of engineering plastic including liquid crystalline polymer (LCP) and development and application of bleeding modification and alloying; development and production of water – absorbed resin, conductible resin and biodegradable polymers; development and production of new polyamide including nylon 11, nylon 1414 and nylon 46, nylon with long carbon chain and heat resistant nylon ● It was stated in the “Guidance on Key Areas of Industrialization of High Technology with Current Priority in Development (2011)” jointly promulgated by the National Development and Reform Commission, the Ministry of Science and Technology, the Ministry of Commerce and the State Intellectual Property Office on June 23, 2011 that modified technologies applied to general plastics, including new engineering plastics and plastic alloy, new special engineering plastics, fire resistant modified plastics, and modified technology of general plastics, are currently prioritized areas to develop and industrialize in China’s macromolecule materials sector. ● A series of modified plastics technologies have been listed in the “National Support for Key High-tech Fields” as stated in the Circular on the Issuance of the Administrative Measure for the Recognition of High-tech Enterprise jointly promulgated by the Ministry of Science and Technology, Ministry of Finance, the State Administration of Taxation in April 2008. These technologies include special engineering plastics, macromolecular compound or new synthetic modified, etc. In addition, with the Chinese government strongly encouraging the production of more fuel-efficient and environmentally friendly vehicles, as one means to fight the nation’s choking big-city pollution, opportunities abound for suppliers of plastics materials and auto components. We believe that the above government measures and programs will continue to accelerate the demand for automotive modified plastics in China. Tightening Trend and Local Government Policies Despite the favorable national government policies as set forth above, in the past couple of years, the Chinese government has implemented certain measures to control the pace of economic growth and discontinued certain stimulus measures implemented to deal with the recent global financial crisis, including incentives for consumers to purchase automobiles. 10 Since 2011, in order to resolve the extreme traffic congestion, Beijing government has been implementing a vehicle purchase quota policy, which limits the maximum vehicles sold in Beijing per month to 20,000. Other cities which have begun to show signs of traffic congestion have also begun to implement similar measures to control traffic congestion, including the limited automobile licenses policy implemented in Shanghai and the imposition of congestion charges in Shenzhen.The termination of nation-wide preferential policies can negatively affect consumer demand for new vehicles, and local restrictive measures over automobile purchases in major cities may result in the reduction in the sale of vehicles nationwide. Our Products Modified plastic is processed by adding chemical agents to basic plastics to generate or improve certain physical and/or chemical characteristics of plastic, such as heat resistance, hardness, tensile strength, wear resistance, and flame resistance. Based on the type of materials, modified plastics include modified common plastics, such as polypropylene (PP), acrylonitrile butadiene styrene (ABS), modified engineering plastics, such as polyamides (PA or nylon), environment-friendly plastics and specialty engineering plastics. Our products are organized into seven categories, based on their physical characteristics, as set forth below: Product Group Brand Name Number of Products Certified Characteristics Automotive or Other Application Modified PP COMPNIPER 40 High fluidity and impact resistance Interior parts, such as inner panels, instrument panels and box lids COMPWIPER 51 Resistance to low temperature and impact External parts, such as front and back bumpers and mudguards COMPGOPER 37 Resistance to high temperature and static Functional components, such as unit heater shells and air conditioner shells Modified ABS MOALLOLY 12 High gloss, high rigidity and size stability Functional components such as heat dissipating grids and wheel covers Modified PA POLGPAMR 14 High wear and heat resistance Parts requiring high flame and heat resistance Engineering Plastics MOAMIOLY 17 Heat resistance and wear resistance Engine hoods, intake manifold and bearings Alloy Plastic BRBSPCL 19 Combines two different plastics, such as PP and ABS Rearview mirrors, grilles, automotive electronics and other components. Products can also be used in computers, plasma TVs and mobile phones Environmentally friendly plastics POLGBSMR 21 Environmentally-friendly features such as low odor and low carbon emission Used in automobiles meeting environmental standard requirements Modified Plastic for Special Engineering PEEK N/A * Excellent mechanical and chemical resistance and temperature tolerance Used in communications and transport, electronics and electrical appliances, machinery, medicaland analytical equipment. Total * PEEK is primarily used in applications that are unrelated to automotive applications, which does not require certifications and is in the product development stage. 11 Raw Materials The principal raw materials used for the production of our modified plastic products are plastic resins such as polypropylene, ABS and nylon. Polypropylene is a chemical compound manufactured from petroleum.ABS is a common thermoplastic used to make light, rigid, molded products such as automotive body parts and wheel covers.Nylon is a thermoplastic silky material.Approximately 50.4% of our raw materials are sourced from overseas petrochemical enterprises and 49.6% from domestic petrochemical enterprises during the year ended December 31, 2011. The Company has one-year renewable contracts with its major suppliers, which are distributors of petrochemical enterprises. Because the raw materials used in our products are primarily petroleum products, the rise in oil prices directly affects the cost of the raw materials. We attempt to mitigate the increase in our raw materials prices by appropriately raising the price for our products to pass the cost to our customers as part of our pricing policy. Because raw materials constitute a substantial part of the cost of our products, we seek to reduce costs by dealing with three major suppliers. During the year ended December 31, 2011, the Company purchased approximately 98.1% of the Company’s raw material purchases from three major suppliers. By dealing in large quantities with these major suppliers, we obtain reduced prices for raw materials, therefore reducing the cost of our products. If we were unable to purchase from these suppliers, we believe we would still have adequate sources of raw materials from other petrochemical distributors at similar cost. Research and Development The Xinda Engineering Center and Xinda Macromolecule Research Centerwere organized to provide us with ongoing additions to our technology through advanced development methods, which represent the key to our competitive strength and success. Our goal is to utilize our state-of-the-art methods, equipment and our technical expertise to produce plastics of the highest quality that are cost-efficient for our customers. Toward this end, we have staffed the Xinda Engineering Center and Xinda Macromolecule Research Center with 37 employees who have Ph.D. and Master’s degrees and 57 employees who have Bachelor’s degrees.On average, our employees have been employed in our industry for more than three years, and our key R&D employees have on average more than 10 years of experience in our industry. To supplement the efforts of our Xinda Engineering Center and Xinda Macromolecule Research Center, we have cooperated with a number of the leading technology institutions in China. Besides providing specialized research and development skills, these relationships help us to formulate cutting edge research programs aimed at developing new technologies and applications in plastics engineering. All our significant research and development activities are overseen by the members of our Scientific Advisory Board, which we have assembled from the leaders in China’s chemical engineering industry.Currently, the members of the Scientific Advisory Board are: · Jin, Yong: Member of Chinese Academy of Engineering, Dean of Chemical Science Department of Tsinghua University. · Lei, Qingquan: Member of Chinese Academy of Engineering, Post-PhD Advisor of Harbin Institute of Technology. · Wu, Zhongwen: Chief Scientist and Director of the Research Institute of Special Plastics Engineering of Jilin University. · Zheng, Kai: Secretary General of China’s Plastics Engineering Industry Association. · Zhang, Huixuan: Vice Principal of Changchun University of Technology. · Li, Bin: Dean of the Science Department at Eastern Forest Industry University. 12 · Jiang, Zhenhua: Director of the Engineering Research Center of the Special Plastics Engineering Education Department of Jilin University. · Jing, Xiabin: Post-PhD Advisor and Researcher ofChangchun Institute of Applied Chemistry of the Chinese Academy of Sciences. · Wang, Guibin: Post-PhD Advisor of Jilin University. · Li, Feng: Senior Engineer of Sinopec, Beijing Chemical Engineering Institute. · Wang, Yafeng: Engineer Harbin Institute of Technology-Asset Management. We host our annual seminar on the Development of the Macromolecule Materials Industry since 2008, during which we bring our prominent industry-leading consultants to meet our R&D staffs. The annual seminar gives industry experts an opportunity to review and evaluate the Company's R&D initiatives in terms of technology advancement on the backdrop of government policies which support development of the modified plastics industry. During the seminar, industry experts assess the progress of the Company's R&D projects for the current year, and then evaluate the Company’s R&D projects for next year. Projects are reviewed in terms of overall strategy, alignment with government policies, market opportunities, efficient utilization of R&D and technical feasibility. Our Xinda Engineering Center and Xinda Macromolecule Research Center are located within the same facility of our Dalian North Road production base. Both centers provided technical support for our recently expanded modified plastic annual theoretical production capacity of 255,000 MT and ongoing service to our customers, and enhanced our research and development capabilities for modified plastics in new applications in areas, such as aerospace, high-speed rail and new energy vehicles. We have been certified as a National Level Enterprise Technology Center, the only institution certified as such in the modified plastics industry in Heilongjiang. This certification makes us eligible for participation of issuing modified plastics industry standards, certain tax and tariff relief for scientific research and development, certain funding designated for National Enterprise Technology Center and municipal subsidies and Post-PhD and Academy Member WorkStation in Heilongjiang Province. We spent US$11,640,243 and US$7,382,507 in research and development during the years ended December 31, 2011 and 2010, respectively. 13 Intellectual Property Patents As a result of our collection of academic and technological expertise, we have two approved patents and 24 pending patent applications in China, as set forth in the following table. No. Patent Name Application No. Application Date and Status 1 A preparation method of polycarbonate blends with high toughness and high strength April 15, 2011, pending 2 A preparation method of glass fiber reinforced polyether ether ketone with high strength and high heat resistance May 12, 2011, pending 3 A rapid detection methods of the tensile propertie of modified PP used in auto specially by non-standard situation June 14, 2011, pending 4 A preparation process of centralized control method used in plastic production line June 14, 2011, pending 5 A rapid detection methods of the impact propertie of midified plastics used in automobile specially August 16, 2011,pending 6 A preparation process of the premixed screening system December 1, 2011,pending 7 A preparation process of the plastic production line with high performance and high homogeneity December 1, 2011,pending 8 A preparation method of the thermoplastic elastomers PP with high mobility and highresistance of deformation February 11, 2011,pending 9 A preparation method of polylactic acid used in auto dashboard February 11, 2011,pending 10 A preparation method of polymer composites with high toughness February 11, 2011,pending 11 A special material of cooling grille with high heat resistance and high weather resistance April, 15, 2011,pending 12 A preparation process of ABS alloy with high impact performance and high heat resistance May, 12, 2011,pending 14 13 A preparation method of easily dispersed and easily processing polypropylene composite material June 14, 2011,pending 14 A preparation method of high heat-resistantand high rigid PLA composite material reinforced by fully biodegradable natural fiber June 14, 2011,pending 15 A high impact PA6 composite material with core-shell toughening and its preparation method 201110196226.X July 13, 2011,pending 16 A high-powered aircraft tail composite material and its preparation process July 13, 2011,pending 17 A preparation method of polypropylene resin foam particles with supercritical CO2 act April, 12, 2011,pending 18 A high toughness,low warpage and high-mobility PET/PBT/PC alloy reinforced by glass fiber and its preparation method April, 17, 2011,pending 19 A high impact and high heat-resistant flame retardant ABS composite material reinforced by glass fiber and its preparation process September 13, 2011,pending 20 A preparation methodof polylactic acid composite material modified by hydroxyapatite with supercritical water act September 13, 2011,pending 21 A high heat-resistant and high wear-resistant PEEK composite material and its preparation process October 1, 2011,pending 22 A preparation process of high weathering colour ASA resin November, 2011,pending 23 A high toughness, low warpage and low mold temperature PET/PA6 alloy reinforced by glass fiber and its preparation method November, 2011,pending 24 A polypropylene composite material used inbattery tank of new source of energyautomobile and its preparation method November, 2011,pending 25 A modified method of bond interface between carbon fiber and non-polar resin
